Exhibit 10.4

 

CONFIDENTIAL

 

April 30, 2015

 

Ronald Levi

30 East 85th Street

Apt. 19B

New York, New York 10028

 

Re:                          Separation from Employment

 

Dear Ron:

 

This letter (“Agreement”) sets forth the agreement reached concerning the
termination of your employment with GFI Group Inc. (the “Company”).  You were
employed by the Company pursuant to the terms of an employment agreement dated
August 20, 2008, as amended from time to time, including on December 31, 2008
and March 30, 2009 (collectively, the “Employment Agreement”).  In this
Agreement, and unless the context otherwise requires, words commencing with a
capital letter shall have the meanings assigned to them in Paragraph 3(d) below.

 

1.                                    Resignation. You have resigned from the
Company effective April 30, 2015 (the “Resignation Date”) and the Term (as
defined in the Employment Agreement) shall expire as of the Resignation Date for
all purposes. The Company will continue your salary, less applicable
withholdings and deductions, through the Resignation Date.  You acknowledge and
agree that your employment with the Company ends for all purposes on the
Resignation Date, and that you shall not represent yourself as being an
employee, officer, director, agent, or representative of the Company for any
purpose after the Resignation Date.  You further acknowledge and agree that you
are entitled to no further payments or benefits whatsoever under the Employment
Agreement, and that all obligations of the Company thereunder are terminated as
of the Resignation Date.

 

2.                                    Separation Pay and Benefits. In
consideration for you signing, delivering, and not revoking this Agreement, and
in exchange for the promises, covenants and waivers set forth herein, the
Company agrees to the following:

 

a.                                           to pay you a lump-sum payment in
the gross amount of $1,250,000, less applicable withholdings and deductions,
reflecting the amount of your discretionary bonus for services performed in
calendar year 2014, payable within fifteen (15) business days after this
Agreement is fully executed, but in no event more than thirty (30) days
following the Resignation Date, provided that you have not revoked it as set
forth below, and further provided that you are in full compliance with this
Agreement as of the payment date; and

 

--------------------------------------------------------------------------------


 

Page 2

 

 

b.                                          to pay you a lump-sum payment in the
gross amount of $2,700,000, less applicable withholdings and deductions, payable
within fifteen (15) business days after this Agreement is fully executed, but in
no event more than thirty (30) days following the Resignation Date, provided
that you have not revoked it as set forth below, and further provided that you
are in full compliance with this Agreement as of the applicable payment date;
and

 

c.                                           to allow you to continue to vest in
any unvested restricted stock units (“RSUs”) granted to you pursuant to grant
agreements dated March 31, 2013 and March 31, 2014 (the “Grant Agreements”) in
accordance with the schedules and conditions set forth in the Grant Agreements
(other than any requirement to be employed on the applicable vesting date),
provided that you are in full compliance with this Agreement as of each
applicable vesting date, and further provided that you acknowledge and agree
that your outstanding, unvested RSUs will be converted into Deferred Cash Awards
at the Offer Price (as set forth in the Tender Offer Agreement by and among BGC
Partners, Inc., BGC Partners, L.P. and GFI Group Inc., dated as of February 19,
2015 (the “Tender Offer Agreement”)) payable on the same vesting schedules as
specified in the Grant Agreements.

 

3.                                    Restrictive Covenants. In consideration
for the payments and other benefits described above and for other good and
valuable consideration, you agree as follows:

 

a.                                           General. You covenant and agree
that at all times while you are employed by the Company, BGC Partners, Inc.
(“BGCP”) or any of their Affiliates (collectively, the “BGCP Group”) and for a
period of three (3) years following the Resignation Date (the “Restricted
Period”), you will not directly or indirectly, alone or by action in concert
with others (including with or through any Representative):

 

(i)      solicit, induce or influence, or attempt to solicit, induce or
influence, any partner, employee or consultant of the Company or BGCP or any of
their Affiliates, or any member of the Cantor Group (as defined herein) to
terminate their employment or other business arrangements with the Company or
BGCP or any of their Affiliates or any member of the Cantor Group, or to engage
in any Competing Business or hire, employ, engage (including as a consultant or
partner) or otherwise enter into a Competing Business with any such Person;

 

(ii)      solicit any of the customers of the Company or BGCP or any of their
Affiliates, or any member of the Cantor Group (or any of their employees),
induce such customers or their employees to reduce their volume of business
with, terminate their relationship with or otherwise adversely affect their
relationship with, the Company or BGCP or any of their Affiliates or any member
of the Cantor Group;

 

(iii)     do business (if such business would constitute a Competing Business)
with any person who was a customer of the Company or BGCP or any of their
Affiliates or any member of the Cantor Group during the twelve (12) month period
prior to the applicable date during the Restricted Period on which a
determination of whether any such activity constitutes a Competing Business is
being made for purposes of this Agreement;

 

--------------------------------------------------------------------------------


 

Page 3

 

 

(iv)     directly or indirectly engage in, represent in any way, or be connected
with, any Competing Business, competing with the business of the Company or BGCP
or any of their Affiliates or any member of the Cantor Group, whether such
engagement shall be as an officer, director, owner, employee, partner,
consultant, Affiliate, investor, creditor or other participant in any Competing
Business;

 

(v)     assist others in engaging in any Competing Business in the manner
described in the foregoing clause (iv);

 

(vi)     take any action that results directly or indirectly in revenues or
other benefit for you or any third party that is or could be considered to be
engaged in any activity of the nature set forth in clauses (ii) through
(v) above;

 

(vii)    make or participate in the making of (including through any of your
Representatives) any comments to the media (print, broadcast, electronic or
otherwise) that are disparaging regarding (A) the Company, BGCP, any member of
the Cantor Group or any of their Affiliates, or (B) the senior executive
officers of the Company, BGCP, any member of the Cantor Group or any of their
Affiliates, or are otherwise contrary to the interests of the Company, BGCP, any
member of the Cantor Group or any of their Affiliates, as determined by the
General Partner (as defined below) in its sole and absolute discretion;

 

(viii)   breach your duty of loyalty to the Partnership (as defined below);

 

(ix)     take advantage of, or provide another person with the opportunity to
take advantage of, a “corporate opportunity” (as such term would apply to the
Partnership if it were a corporation) including opportunities related to
intellectual property, which for this purpose shall require granting BGC
Partners, LLC (the “General Partner”) a right of first refusal for the General
Partner to acquire any assets, stock or other ownership interest in a business
being sold by you or any Affiliate of yours, if an investment in such business
would constitute a “corporate opportunity” (as such term would apply to the
Partnership if it were a corporation), that has not been presented to and
rejected by the General Partner or that the General Partner rejects but reserves
for possible further action by the General Partner in writing, unless otherwise
consented to by the General Partner in writing in its sole and absolute
discretion; or

 

(x)     otherwise take any action to harm, that harms, or that reasonably could
be expected to harm the Company or BGCP or any of its Affiliates, or any member
of the Cantor Group, including, without limitation, any breach of the provisions
of Paragraph 3(c) below.

 

b.                                          Exceptions. Notwithstanding the
foregoing, nothing in this Paragraph 3 shall prohibit you from acquiring or
owning, in accordance with BGCP’s policies and procedures regarding personal
securities transactions (for so long as you are an employee of BGCP or one of
its Affiliates), less than one percent (1%) of the outstanding securities of any
class of any corporation that are listed on a national securities exchange or
traded in the over-the-counter market. 

 

--------------------------------------------------------------------------------


 

Page 4

 

 

The determination of whether you breach any of the covenants set forth in
Paragraph 3 (the “Covenants”) shall be made in good faith by the then-Chairman
of BGCP (or his designee).

 

c.                                           Confidentiality.

 

(i)                                  In addition to any other obligations set
forth in this Agreement, you recognize that confidential information has been
and will be disclosed to you by the Partnership (as defined herein) and members
of the BGCP Group (including, but not limited to, the Company and the GFI
Brand). You expressly agree, at all times on and after the date of this
Agreement, whether or not at the time a member of the Partnership (a “Partner”)
or providing services to the Partnership, any member of the BGCP Group
(including, without limitation, as an employee of the Company and the GFI
Brand), to (A) maintain the confidentiality of, and not disclose to any Person
without the prior written consent of BGCP, any financial, legal or other advisor
to BGCP, any information relating to the business, clients, affairs or financial
structure, position or results of the Partnership or its Affiliates (including,
without limitation, the Company and the GFI Brand) or any dispute that shall not
be generally known to the public or the securities industry and (B) not to use
such confidential information other than for the purpose of evaluating your
investment in the Partnership, if applicable, or in connection with the
discharge of any duties to the Partnership or any member of the BGCP Group
(including, without limitation, the Company and the GFI Brand) you may have in
your capacity as an officer, director, employee or agent of any member of the
BGCP Group (including, without limitation, the Company and the GFI Brand).

 

(ii)                              In the event that any third party requests
information from you (whether during your employment with the Company or with
any member of the BGCP Group or otherwise during the Restricted Period),
regarding any matter related to your employment by any member of the BGCP Group
(including with the Company and the GFI Brand), as the case may be, you will
promptly contact and notify the General Counsel of BGCP before responding to
such requests for information, so that BGCP may take appropriate action to
protect the Partnership’s and the BGCP Group’s interests. However, you shall not
have any obligation to contact and notify the General Counsel of BGCP prior to
any such timely discussions between you and your legal counsel or your certified
public accountant or if such contact is prohibited by applicable law.

 

(iii)                          In the event that you are subpoenaed, or asked,
to testify as a witness or to produce documents in any legal or administrative
or other proceeding related to the Partnership or any member of the BGCP Group
(including, without limitation, the Company and the GFI Brand), whether during
your employment with the Company or with any member of the BGCP Group or
otherwise during the Restricted Period, or otherwise required by law to disclose
confidential information, you will promptly notify the Partnership and BGCP of
such subpoena or request and meet with Partnership Representatives for a
reasonable period of time prior to any such appearance or production, unless
prohibited from doing so by applicable law.

 

(iv)                          So long as you shall have complied with your
obligations under clauses (ii) and (iii) of this Paragraph 3(c), if, after a
reasonable period after you notify the Partnership and BGCP of any request or
subpoena, the Partnership and BGCP are not able to obtain a protective order or
other appropriate protection of such information, then you may make such
disclosures, notwithstanding any other restrictions contained in this Agreement.

 

--------------------------------------------------------------------------------


 

Page 5

 

 

(v)                              In addition to the other obligations set forth
above, you agree to promptly return to the Company within ten (10) days
following the Resignation Date all Company documents (and any copies thereof) in
any format whatsoever and property (including, but not limited to,
identification cards or badges, access codes, passwords, keys, computers, mobile
phones, and hand-held electronic devices). You further agree that you shall
continue to abide by the provisions of any confidentiality agreements executed
by you in connection with your employment with the Company, the terms of which
shall survive the signing of this Agreement.

 

d.                                         Definitions.  For purposes of this
Paragraph 3, defined terms used but not otherwise defined in this Paragraph 3
shall have the meanings given to them in the Tender Offer Agreement and the
following terms shall have the following meaning:

 

“Cantor Group” means, collectively, Cantor Fitzgerald, L.P., a Delaware limited
partnership, its subsidiaries, and the limited and general partnerships,
corporations or other entities owned, controlled by or under common control with
BGCP or BGC Holdings, L.P., a Delaware limited partnership (the “Partnership”).

 

“Competing Business” means an activity that (w) involves the development and
operations of voice, hybrid or electronic trading systems, (x) involves the
conduct of the wholesale or institutional brokerage business, (y) consists of
marketing, manipulating or distributing financial price or other information of
a type supplied by BGCP or any of its Affiliates or any member of the Cantor
Group to information distribution services or (z) competes with any other
business conducted by BGCP or any of its Affiliates, or any member of the Cantor
Group if such business was first engaged in by BGCP or any of its Affiliates or
any member of the Cantor Group or BGCP or any of its Affiliates or any member of
the Cantor Group took substantial steps in anticipation of commencing such
business and prior to the applicable date during the Restricted Period that a
determination of whether any such activity constitutes a Competing Business is
being made for purposes of this Agreement; including, for the avoidance of
doubt, on and after the Offer Closing Date, any business activity, wholly or
partly, in the same or similar business operated by (including, without
limitation, providing services or products similar to or that compete with the
products and/or services offered or contemplated by) the Company and its
Affiliates (including, without limitation, the GFI Brand), or any such business
which is contemplated by the Company or its Affiliates for which the Company or
any Affiliate has taken preparatory steps at the later of the Determination Date
or the date you cease to provide services to the BGCP Group (including, without
limitation, the Company or the GFI Brand).

 

“Representatives” means, with respect to any Person, the Affiliates, directors,
officers, employees, general partners, agents, accountants, managing member,
employees, counsel and other advisors and representatives of such Person,
including immediate family members.

 

--------------------------------------------------------------------------------


 

Page 6

 

 

e.                                           Severability of Covenants. The
Covenants contained in Paragraph 3 shall be construed as a series of separate
covenants.  If, in any judicial proceeding, a court refuses to enforce any of
such separate covenants (or any part thereof), then the Company, BGCP, and you
agree that such unenforceable covenant (or such part) shall be eliminated from
this Agreement to the extent necessary to permit the remaining separate
covenants (or portions thereof) to be enforced. In the event that the provisions
of Paragraph 3 are deemed to exceed the time, geographic or scope limitations
permitted by applicable law, then the Company or BGCP, as applicable, and you
agree that such provisions shall be reformed to the maximum time, geographic or
scope limitations, as the case may be, permitted by applicable law.

 

f.                                            Acknowledgements and Further
Agreements. You acknowledge that (i) you have a substantial interest in the
Company and are a key employee of the Company; (ii) the goodwill associated with
the existing business, customers and assets of the Company prior to the Offer
Closing is an integral component of the value of the Company to BGCP and is
reflected in the consideration payable in connection with the Offer Closing; and
(iii) your agreement as set forth herein is necessary to preserve the value of
the Company for BGCP following the Offer Closing. You also acknowledge and agree
that the provisions of this Agreement, specifically including, without
limitation, Paragraph 3, are reasonable in scope and duration and are necessary
to protect the interests of BGCP and the Company, including, without limitation,
because, among other things: (A) the Company and BGC are engaged in a highly
competitive industry; (B) you have had unique access to the trade secrets and
know-how of the Company, including, without limitation, the plans and strategy
(and, in particular, the competitive strategy) of the GFI Brand; and (C) you
believe that this Agreement provides no more protection than is reasonably
necessary to protect BGCP’s legitimate interest in the goodwill, trade secrets
and confidential information of the Company.

 

g.                                          Remedies. Notwithstanding Paragraph
15 below, you agree that any remedy at law for any breach of this Agreement is
and will be inadequate, and in the event of a breach or threatened breach by you
of any of the Covenants (to be determined in the good faith determination of the
then-Chairman of BGCP (or his designee)), at any time during the Restricted
Period, the Company, BGCP and their Affiliates shall be entitled to an
injunction restraining you from breaching or otherwise violating any provision
of this Agreement without proof of special damages or the posting of any bond or
other security, as well as all other legal and equitable remedies. You agree not
to oppose the granting of injunctive or other equitable relief as a remedy and
agree to waive any requirement for the securing or posting of any bond in
connection with such remedy. Nothing herein contained shall be construed as
prohibiting the Company, BGCP or their Affiliates from pursuing any other
remedies available to it for such breach or threatened breach during the
Restricted Period, including, without limitation, the immediate termination of
all of your rights under this Agreement, including, without limitation, the
forfeiture by you of any right you may have to the payment and benefits set
forth in Paragraph 2 (whether paid or unpaid) and the immediate return by you to
the Company of any payments or benefits provided to you pursuant to this
Agreement, and the recovery of damages from you generally. In addition, if you
are determined to have breached any of the Covenants at any time during the
Restricted Period, you shall return to the Company any payments or benefits
provided to you pursuant to this Agreement and indemnify the Company and BGCP
for and pay any resulting attorney’s fees and expenses of the Company or BGCP
incurred to enforce any of the terms of this Agreement.

 

--------------------------------------------------------------------------------


 

Page 7

 

 

h.                                          Non-Exclusivity. The rights and
remedies of the Company, BGCP and their Affiliates hereunder are not exclusive
of or limited by any other rights or remedies that the Company, BGCP and their
Affiliates may have, whether at law, in equity, by contract or otherwise, all of
which shall be cumulative (and not alternative). Without limiting the generality
of the foregoing, the rights and remedies of the Company, BGCP and their
Affiliates hereunder, and the obligations and liabilities of you hereunder, are
in addition to their respective rights, remedies, obligations and liabilities
under the law of unfair competition, misappropriation of trade secrets and the
like. This Agreement does not limit your obligations or the rights of the
Company or BGCP (or any Affiliate of the Company or BGCP) under the terms of any
other agreement between you and the Company or BGCP (or any Affiliate of the
Company or BGCP).

 

4.                                    Release of Claims. In further
consideration of the payments and other benefits described in Paragraph 2 above,
and for other good and valuable consideration the sufficiency of which you
hereby acknowledge, you hereby release and forever discharge the Company, each
member of the Cantor Group, and each member of the BGCP Group, and each of their
Affiliates, as to themselves and for and on behalf of their current and former
parent firms and companies, subsidiaries, divisions, affiliates, joint venture
partners, predecessors and successors, successors and assigns, present and
former principals, members, directors, officers, employees, owners, agents,
subrogees, insurers, servants, attorneys, shareholders transferees, in each case
both individually and in their official capacities, and any business in which
any of these have a financial ownership interest and each of them (collectively,
the “Released Parties”), from all debts, obligations, promises, covenants,
agreements, contracts, endorsements, bonds, controversies, suits, actions,
causes of action, judgments, damages, expenses, claims or demands, in law or in
equity, which you ever had, now have, or which may arise in the future,
regarding any matter arising on or before the date of your execution of this
Agreement, including but not limited to all claims (whether known or unknown)
regarding your employment at or termination of employment from the Company, all
claims for breach of contract (express or implied), all claims for equitable
relief or recovery of punitive, compensatory, or other damages or monies,
attorneys’ fees, all claims under any tort or common law theory, including,
without limitation, promissory estoppel, unjust enrichment, breach of a covenant
of good faith and fair dealing, violation of public policy, defamation, slander,
liable, interference with contractual relations, intentional or negligent
infliction of emotional distress, invasion of privacy, misrepresentation,
deceit, fraud or negligence, and all claims for alleged discrimination based
upon age, race, color, sex, sexual orientation, marital status, religion,
national origin, handicap, disability, genetic information, retaliation, or any
other characteristic protected by applicable law, including, without limitation,
any claim, asserted or unasserted, which could arise under Title VII of the
Civil Rights Act of 1964; the Equal Pay Act of 1963; the Age Discrimination in
Employment Act of 1967 (“ADEA”); the Older Workers Benefit Protection Act of
1990; the Americans With Disabilities Act of 1990; the Civil Rights Act of 1866,
42 U.S.C. § 1981; the Genetic Information Nondiscrimination Act of 2008; the
Family and Medical Leave Act of 1993; the Employee Retirement Income Security
Act of 1974; the Civil Rights Act of 1991; the Worker Adjustment and Retraining
Notification (“WARN”) Act of 1988; the Sarbanes-Oxley Act of 2002; the
Dodd-Frank Wall Street Reform and Consumer Protection Act; the Uniform Services
Employment and Reemployment Rights Act; the New York State WARN Act; the New
York State Human Rights Law; the New York City Human Rights Law; the New York
State Labor Law; and any other federal, state or local laws, statutes, rules,
regulations, ordinances, executive orders, or common law, whether equal
employment opportunity laws, rules or regulations or otherwise, or any right
under any Company pension, welfare, or stock plans.

 

--------------------------------------------------------------------------------


 

Page 8

 

 

This Agreement may not be cited as, and does not constitute any admission by any
of the Released Parties of any violation of any such law or legal obligation.
Without limiting the generality of the foregoing, you are not releasing any
claim relating to: (a) your right to enforce this Agreement; (b) your right, if
any, under the applicable plan documents to any vested benefits or equity;
(c) your right, if any, to indemnification pursuant to Employment Agreement or
Company policy; (d) your right, if any, to claim government-provided
unemployment or workers’ compensation benefits; (e) your rights or claims that
may arise after signing this Agreement; or (f) any claim that may not be
released by private agreement without judicial or governmental supervision or
otherwise.

 

5.                                    No Pending Actions. You represent, warrant
and agree that you have not filed any administrative charges, lawsuits,
arbitrations or other proceedings against any of the Released Parties, or filed
or caused to be filed any claims, charges or complaints against any of the
Released Parties in any administrative, judicial, arbitral or other forum,
including, without limitation, any charges or complaints against any of the
Released Parties with any international, federal, state or local agency charged
with the enforcement of any law or any self-regulatory organization, and you are
not aware of any factual or legal basis for any legitimate claim that any of the
Released Parties is in violation of any whistleblower, corporate compliance, or
other regulatory obligation of any of the Released Parties under international,
federal, state or local law, rule or company policy. You further represent,
warrant and agree that if you were ever aware of any such basis for a legitimate
claim against any of the Released Parties, you informed the General Counsel of
the Company and the General Counsel of BGCP of same. You further represent that
you have not sold, assigned, transferred, conveyed or otherwise disposed of to
any third party, by operation of law, or otherwise, any covenant, guarantee,
controversy, judgment, damage, claim, counterclaim, liability or demand of any
nature whatsoever covered and released by this Agreement.

 

6.                                    Sufficiency of Consideration.  You
acknowledge and agree that the separation benefits to be provided to you under
this Agreement are beyond those sums and benefits to which you are otherwise
entitled. You further represent, warrant and acknowledge that the Company, BGCP,
the Cantor Group and each of their Affiliates owe you no wages, commissions,
bonuses, sick pay, personal leave pay, severance pay, vacation pay, equity,
fringe benefits, any portion of the Guarantee (as defined in the Employment
Agreement) or other compensation or benefits or payments or form of remuneration
of any kind or nature other than that specifically provided for in this
Agreement.

 

7.                                    Non-Disclosure.  You agree not to disclose
the terms, contents or execution of this Agreement, the claims that have been or
could have been raised against the Company, BGCP or the Cantor Group or the
facts and circumstances underlying this Agreement, except in the following
circumstances:

 

--------------------------------------------------------------------------------


 

Page 9

 

 

a.                                           You may disclose the terms of this
Agreement to your immediate family, so long as such family member agrees to be
bound by the confidential nature of this Agreement;

 

b.                                          You may disclose the terms of this
Agreement to (i) your tax advisors so long as such tax advisors agree to be
bound by the confidential nature of this Agreement, (ii) taxing authorities if
requested by such authorities and so long as they are advised in writing of the
confidential nature of this Agreement, or (iii) your legal counsel; and

 

c.                                           Pursuant to the order of a court or
governmental agency of competent jurisdiction, or for purposes of securing
enforcement of the terms and conditions of this Agreement should that ever be
necessary.

 

8.                                    Agency Actions. For the avoidance of
doubt, and notwithstanding Paragraphs 3, 4, 5, 7, and 11 of this Agreement,
nothing in this Agreement is intended to or shall prohibit or restrict you from
filing a charge with a government agency (such as the U.S. Equal Employment
Opportunity Commission, the National Labor Relations Board, or the U.S.
Securities and Exchange Commission) or testifying, assisting, or otherwise
participating in an investigation with any such government agency in connection
with your employment or separation from employment with the Company; provided
that to the fullest extent permitted by law, you waive any right to recover or
receive any monetary damages or other relief, including, but not limited to,
back pay, front pay, and attorneys’ fees; and further provided that, upon
receipt of any subpoena, court order or other legal process compelling the
disclosure of any confidential information, you will give prompt written notice
(to the extent permitted by law) to the undersigned Company representative (or
his or her successor or designee) and to the General Counsel of BGCP so as to
permit the Company to protect its interests in confidentiality to the fullest
extent possible.

 

9.                                    Code Section 409A. The Company may deduct
or withhold from any compensation or benefits any applicable federal, state or
local tax or employment withholdings or deductions resulting from any payments
or benefits provided under this Agreement. In addition, it is the Company’s
intention that all payments or benefits provided under this Agreement comply
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
including without limitation the six month delay for payments of deferred
compensation to “key employees” upon separation from service pursuant to
Section 409A(a)(2)(B)(i) of the Code (if applicable), and this Agreement shall
be interpreted, administered and operated accordingly. If under this Agreement
an amount is to be paid in installments, each installment shall be treated as a
separate payment for purposes of Treasury Regulation Section 1.409A-2(b)(2)(ii).
Notwithstanding anything to the contrary herein, the Company does not guarantee
the tax treatment of any payments or benefits under this Agreement, including
without limitation under the Code, federal, state, local or foreign tax laws and
regulations. In the event the period of payment referenced in Paragraph 2 of
this Agreement ends in the taxable year following your termination of
employment, any severance payment or deferred compensation payment shall be paid
or commence in such subsequent taxable year if required under Section 409A of
the Code.  You are solely responsible for all tax obligations that may arise
from this Agreement, and you agree to promptly pay and to indemnify the Company
from all costs, damages or expenses it incurs in connection with such a claim.

 

--------------------------------------------------------------------------------


 

Page 10

 

 

10.                            Cooperation.  You agree that you will assist and
cooperate with the Company, BGCP, the Cantor Group and their Affiliates in
connection with the transition of your job responsibilities, including, without
limitation, by making yourself available to provide such assistance and
cooperation to the Company, BGCP, the Cantor Group and their Affiliates on
reasonable notice. You further agree that you will assist and cooperate with the
Company, BGCP, the Cantor Group or any of their Affiliates in connection with
the defense or prosecution of any pending or threatened action that may be made
against or by the Company, BGCP, the Cantor Group or any of their Affiliates or
in connection with any ongoing or future investigation or dispute or claim of
any kind involving the Company, BGCP, the Cantor Group or any of their
Affiliates, including, without limitation, meeting with the their counsel or
other representative to prepare for any proceeding (including depositions), to
provide affidavits, to assist with any audit, inspection, proceeding or other
inquiry, and to provide truthful testimony in connection with any litigation or
other legal proceeding before any arbitral, administrative, judicial,
legislative, or other body or agency, to the extent such claims, investigations
or proceedings relate to services performed or required to be performed by you,
pertinent knowledge possessed by you, or any act or omission by you. You further
agree to perform all acts and execute and deliver any documents that may be
reasonably necessary to carry out the provisions of this Paragraph.  The Company
agrees to reimburse you for reasonable documented travel expenses incurred
should your presence be required in person. You further agree to promptly notify
the Company in writing if you are contacted (directly or indirectly) by any
individual or person representing an individual or entity that is or may be
legally or competitively adverse to the Company, BGCP, the Cantor Group or their
Affiliates in connection with any claims or legal proceedings (other than any
charges filed with a government agency by you), including by providing a
reasonable description of the content of the communication with the legally or
competitively adverse individual or entity. You further represent that you have
advised authorized officers of the Company, or other Company employees
designated in the Company’s Handbook and policies, of all facts about which you
are aware and which you believe may constitute a violation of Company policy
and/or the Company’s legal obligations, if any.

 

11.                            Ownership. You agree and acknowledge that the
Company owns all tangible and intangible work product originated or developed by
you in connection with your employment, even if developed outside the Company’s
premises.  You further agree that the Company shall have exclusive ownership of
any and all right, title and interest in (1) all copyrights, trademarks, service
mark rights, patents or processes associated with any work, mark, invention or
process produced during the course of your employment which was originated or
developed in connection with such employment with the Company or any related
party; and (2) any such proprietary rights with respect to any invention or
process originated or developed in connection with your employment with the
Company or any related party reduced to practice following the termination of
your employment, if the invention or process existed in an intangible form prior
to such termination, even if it was not workable at that time.  You agree to
execute any and all documents necessary to protect and preserve the Company’s
proprietary rights in copyrights, trademarks, service marks, patents, processes
and trade secrets, including at the Company’s request, to confirm such
assignment in writing.

 

--------------------------------------------------------------------------------


 

Page 11

 

 

12.                            Entire Agreement.  This Agreement constitutes the
entire agreement between the Company and you, and supersedes and cancels all
prior and contemporaneous written and oral agreements, if any, between the
Company and you. You affirm that, in entering into this Agreement, you are not
relying upon any oral or written promise or statement made by anyone at any time
on behalf of the Company.

 

13.                            Successors and Assigns; Third Party
Beneficiaries. This Agreement is binding upon you and your successors, assigns,
heirs, executors, administrators and legal representatives. This Agreement may
not be assigned, in whole or in part, by either party hereto without the prior
written consent of the other party (any purported assignment hereof in violation
of this subparagraph being null and void), provided however, that the Company
may, without prior consent, freely assign this Agreement to any successor in
interest to the Company or any affiliate by merger, consolidation,
reorganization or otherwise. Except as specifically provided in Paragraph
3(g) above and in this Paragraph 13, nothing in this Agreement, express or
implied, is intended to or shall confer upon any person or entity, other than
the Company and you, any legal or equitable right, benefit, or remedy of any
nature whatsoever under or by reason of this Agreement; provided, however, that
the Company and you acknowledge and agree that the Company, each member of the
BGCP Group, each member of the Cantor Group, and each of their Affiliates, any
successor in interest to the Company, any member of the BGCP Group, any member
of the Cantor Group, or any of their Affiliates by merger, consolidation,
reorganization, or otherwise, and each of their respective successors and
permitted assigns are intended third party beneficiaries of this Agreement
entitled to enforce the terms and conditions of this Agreement and entitled to
all legal and equitable remedies in the event you breach or threaten to breach,
or otherwise violates, any of the Covenants or other provisions of this
Agreement. For avoidance of doubt, for purposes of this Paragraph 13, successors
and permitted assigns shall be limited to those successors and permitted assigns
provided for in this Paragraph 13.

 

14.                            Severability.  If any of the provisions, terms or
clauses of this Agreement is declared illegal, unenforceable or ineffective in a
legal forum, those provisions, terms and clauses shall be deemed severable, such
that all other provisions, terms and clauses of this Agreement shall remain
valid and binding upon the applicable parties.

 

15.                            Dispute Resolution.  This Agreement will be
governed by and construed in accordance with the laws of the State of New York
without giving effect to the principles of conflicts of laws thereof.  Any
disputes, differences or controversies arising under this Agreement shall be
settled and finally determined by arbitration before a panel of (a) three
arbitrators in New York, New York, according to the rules of Financial Industry
Regulatory Authority (“FINRA”), if you are a FINRA registered person and the
dispute is eligible for resolution by arbitration in accordance with the FINRA
Dispute Resolution process, or (b) by a single arbitrator in New York, New York
according to the Employment Dispute Rules of the American Arbitration
Association or its successor (the “AAA”).  The arbitrator(s) shall make their
award in accordance with and based upon all provisions of this Agreement and
judgment upon any award rendered by the arbitrators shall be entered in any
court having jurisdiction thereof. However, it is understood and agreed that the
arbitrators are not authorized or entitled to include as part of any award
rendered by them, special, exemplary, punitive or statutory double (or multiple)
damages or amounts in the nature of special, exemplary, punitive or statutory
double (or multiple) damages regardless of the nature or form of the claim or
grievance that has been submitted to arbitration. 

 

--------------------------------------------------------------------------------


 

Page 12

 

 

If an applicable statute or another agreement discusses awards of attorneys’
fees, such statute or agreement will apply. In addition, whether or not there is
any such applicable statute, at any point either party may in writing offer to
pay the other a stated amount of money, or partnership interests or stock in a
Company entity (the “Offeror”) to resolve the matter in return for a general
release of the Offeror. The other party (“Offeree”) will have fourteen (14)
calendar days from the day after the offer is sent to accept.  If the Offeree
does not unconditionally accept in writing within the fourteen (14) calendar
days and, thereafter, is awarded less than the amount offered, the Offeror shall
be awarded its attorneys’ fees and costs and disbursements from the date of the
offer.  Such amount shall be offset against any damages awarded to the Offeree,
and, if greater than the damages awarded, the net deficit shall be entered as an
award in favor of the Offeree.  You hereby irrevocably consent to the service of
process outside the territorial jurisdiction of such arbitrators in any such
action or proceeding by mailing copies thereof by registered U.S. mail, postage
prepaid, to your address as set forth herein.

 

16.                            Binding Agreement. You may not execute this
Agreement until the Resignation Date, and any purported execution by you of this
Agreement prior to the Resignation Date shall be null and void. This Agreement
in unsigned form does not become an offer of any kind and does not become
capable of acceptance until executed by you, and at such time, this Agreement is
capable of contract formation by signature by a duly authorized officer of the
Company; this Agreement shall be effective only when executed by both you and a
duly authorized officer of the Company, and upon such shall be binding and
enforceable.

 

17.                            Counterparts. This Agreement may be executed by
facsimile and .pdf and in counterparts, each of which shall be deemed an
original and all of which when taken together shall constitute but one and the
same instrument.

 

18.                            Withholding.  All amounts paid hereunder shall be
subject to withholding and other applicable taxes.  Any amounts due to you under
this Agreement may be set off by any obligations of you to the Company whether
under this Agreement or any other agreement or otherwise, whether existing or
hereafter arising (including both monetary obligations and the fair market value
of any non-cash item and including amounts not yet due), to the extent permitted
by law.

 

19.                            Knowing and Voluntary Waiver.  Without detracting
in any respect from any other provision of this Agreement:

 

a.        You, in consideration of the payments and other consideration provided
to you as described in Paragraph 2 of this Agreement, agree and acknowledge that
this Agreement constitutes a knowing and voluntary waiver of all rights or
claims you have or may have against the Company, BGCP, the Cantor Group or any
of their Affiliates, as set forth herein, including, but not limited to, all
rights or claims arising under the Age Discrimination in Employment Act of 1967,
as amended (“ADEA”), or relevant equivalent state or local statute, including,
but not limited to, all claims of age discrimination in employment and all
claims of retaliation in violation of the ADEA or other state or local age
discrimination statute; and you have no physical or mental impairment of any
kind that has interfered with your ability to read and understand the meaning of
this Agreement or its terms, and that you are not acting under the influence of
any medication or mind-altering chemical of any type in entering into this
Agreement.

 

--------------------------------------------------------------------------------


 

Page 13

 

 

b.        You understand that, by entering into this Agreement, you do not waive
rights or claims that may arise after the date of your execution of this
Agreement, including, without limitation, any rights or claims that you may have
to secure enforcement of the terms and conditions of this Agreement.

 

c.        You agree and acknowledge that the consideration provided to you under
this Agreement is in addition to anything of value to which you are already
entitled.

 

d.        The Company hereby advises you to consult with an attorney prior to
executing this Agreement.

 

e.        You acknowledge that you were informed that you had at least
twenty-one (21) days in which to review and consider this Agreement and to
consult with an attorney regarding the terms and effect of this Agreement. You
may, in your sole discretion, execute and deliver to the Company this Agreement
prior to the expiration of the 21-day period, provided that you do not execute
it before the Resignation Date.

 

f.        Nothing in this Agreement shall prevent you (or your attorneys) from
(i) commencing an action or proceeding to enforce this Agreement or
(ii) exercising your right under the Older Workers Benefit Protection Act of
1990 to challenge the validity of your waiver of ADEA claims set forth in
Paragraph 4 of this Agreement.

 

20.                            Revocation.  You may revoke this Agreement within
seven (7) days from the date you sign this Agreement, in which case this
Agreement shall be null and void and of no force or effect on either any of the
parties hereto. Any revocation must be in writing and received by the Company
before the end of the seventh day after this Agreement is executed by you.  Such
revocation must be sent to the undersigned at the Company.

 

21.                            Amendments.  This Agreement may not be changed or
altered, except by a writing signed by an authorized officer of the Company and
you. This Agreement is entered into in the State of New York, and the laws of
the State of New York will apply to any dispute concerning it, excluding the
conflict-of-law principles thereof.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

Page 14

 

 

YOU EXPRESSLY ACKNOWLEDGE, REPRESENT AND WARRANT THAT YOU HAVE READ THIS
AGREEMENT CAREFULLY; THAT YOU FULLY UNDERSTAND THE TERMS, CONDITIONS AND
SIGNIFICANCE OF THIS AGREEMENT; THAT YOU HAVE HAD A FULL OPPORTUNITY TO REVIEW
THIS AGREEMENT WITH AN ATTORNEY; THAT YOU UNDERSTAND THAT THIS AGREEMENT HAS
BINDING LEGAL EFFECT; AND THAT YOU HAVE EXECUTED THIS AGREEMENT FREELY,
KNOWINGLY AND VOLUNTARILY.

 

PLEASE READ CAREFULLY. THIS AGREEMENT HAS IMPORTANT LEGAL CONSEQUENCES.

 

 

 

Date:

 

 

 

 

 

 

 

Ronald Levi

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GFI Group Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

You must sign and return this Agreement to the Company no later than the end of
the 21st day following receipt of this document or irrevocably lose the
opportunity to receive the consideration detailed herein. You received this
Agreement on April 30, 2015.

 

--------------------------------------------------------------------------------